LaROSE, Judge.
Cedric Blair appeals the summary dismissal of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the postconviction court’s dismissal of claims two and three without comment. We affirm the dismissal of claim one without prejudice to any right Mr. Blair may have to file a petition for belated appeal in this court. See Fla. RApp. P. 9.141(c); Bowers v. State, 939 So.2d 337 (Fla. 2d DCA 2006).
Affirmed.
SALCINES and CANADY, JJ., concur.